Title: To Alexander Hamilton from David Ross, 13 March 1793
From: Ross, David
To: Hamilton, Alexander



Bladensburgh [Maryland] March 13. 1793
Dear Sir

You have been so much harrassed that I am sorry to trouble you so soon—but as I see a Note in the Baltimore Paper that Co Mercer intends to answer my Publication I am induced to request you will favor me, as soon as you conveniently can, with a Copy of the Statement to the President respecting the Bribe, and of the other Communications you promised me—for I shall not be surprised if Co Mercer should deny his language to you which I have quoted since I see he still holds out in his Speeches some insinuation of Corruption.
If you have made any observations on the last resolutions that were moved for, I shall be glad of a Copy of them as also of any communications between you & Co Mercer that may have taken place since I left Philadelphia marking such as you may think has no relation to the subjects between us and which you would not wish me to disclose.
Compts to Mrs Hamilton from   Your friend & obedt Servt

David Ross

PS   The Patronage of Messrs. Jefferson & Maddison to Freneaus Paper was avowed when Subscriptions were solicited in this Neighbourhood and was held up as an inducement to subscribe but I did not hear of this circumstance till today.
